DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
This office action is in responsive to communication(s): 
RCE filed on 9/15/2021; supplemental amendment filed on 12/10/2021;
The amendment filed on 12/7/2020.
Application filed on 12/16/2019 with effective filing date of 12/14/2018 based on provisional application 62/779726 filed on 12/14/2018.

The status of the claims is summarized as below:
Claims 1-10, 12-17, 19, 22-30 are pending. 
Claims 1, 14, 22, and 26 are independent claims.
In the amendment filed on 9/15/2021 and 12/20/2021, claims 1, 7, 14-17, 22 have been amended.
Claims 28-30 have been added in the amendment filed on 9/15/2021;
Claims 18, 20-21 have been cancelled; Claim 11 has been previously cancelled.


Response to Arguments

	The examiner acknowledges the amendment made to claims 1, 7, 14-17, 22, and the cancellation of claims 18, 20-21 in the amendment filed on 12/10/2021.

	Applicant’s arguments filed 12/10/2021 have been fully considered, the arguments for independent claims 1, 22, 26 and their dependents are directed to newly amended language which is now addressed with newly cited art Yates. 

Allowable Subject Matter

	Claims 14-17, 19 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 14, the claimed invention provides an improvement on facilitating online survey through touch selection based on different touch durations to select different options to survey questions. None of the cited arts or records discloses, suggest, nor teaches 
“… receive, … a touch input from the respondent at a portion of the touchscreen ...; 
when the portion of the touchscreen is associated with the first response element:
	…
in response to receiving the touch input at the first response element for the first predetermined duration, deem the first response element as a persistent selection by the respondent; 
…
	When the portion of the touchscreen is associated with the second response element:
		…
	in response to receiving the touch input at the second response element for the second predetermined duration, deem the second response element as a persistent selection by the respondent;
	… “.
	The closest art Zhou (US Pub 20140349692 Fig. 4) teaches a touch selection at an icon that can select different items in a list based on different touch durations, i.e. selection of the first item based on contact time of 1 second, second item for 1.5 seconds, third item for 2.5 second, etc. However, Zhou does not teach touch selection at each location associated with different options in the list, where the touch duration for selection differs for at least two different options. 
	The specific combination of different touch durations at different portion of touchscreen associated with different responses to selection the response, in combination with remaining features claimed in the independent claim 14 are not found in the prior arts of the record. No reasonable combination of the prior art appears to explicitly disclose, teach or suggest this exact set of features of the claimed invention. Accordingly, the scope of 
	Claims 15-17, 19 depend from claim 14, and are allowable for the same reasons.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 12-13, 22, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Yates (US Pat 9733739, from 892 dated 3/19/2021, hereinafter Yates).

Per claim 1, Rozga teaches:
A method for conducting an online survey with a respondent to obtain a persistent selection of a first response element of a set of response elements from the respondent and to provide visual feedback to the respondent, while the respondent engages with the first response element a status of completion of the selection of the first response element, the method comprising: (abstract: method of effectively obtaining and understanding person’s response to a survey using a mobile device);
	presenting an interface associated with the online survey on a touchscreen of a respondent device, the interface displaying, to the respondent, a question of the online survey and the set of response elements, each response element associated with a different response to the question; ([0083] Fig. 1 shows server 108 for administrating online survey to clients; [0217-0219] Fig. 10(a) and 10(b) shows different screens of survey response elements; [0120, 0189] Fig. 4 shows different touch actions user can take to respond to the survey on the display screen; pressures on the screen can be measured with each user response);
	receiving, via the touchscreen, a touch input from the respondent at a portion of the touchscreen displaying the first response element as a selection of the first response element; ([0190] Fig. 8(a) – 8(e) show different type of response element that can be included in a survey; i.e. Fig. 8(a) shows that user can long press on an icon to record an audio input as a response; [0189] Fig. 6 shows multiple choice question with swipe gesture at each response to select that response);

	Although Rozga teaches long press with a predetermined time duration (Fig. 4, Fig. 8(a)), swipe (Fig. 6) or drag (Fig. 8(c) ) as gestures to respond to survey question, Rozga does not explicitly teach providing visual feedback for the duration of a predetermined period of a touch gesture input; Yates teaches:

	while receiving the touch input via the touchscreen, continuously modifying the display of the first response element on the screen based on an elapsed duration of the receiving the touch input to present the visual feedback to the respondent; and (col 5 line 44 – col 6 line 30: Fig. 2 shows that in response to touch input on the “hold to buy” button, the button is filled gradually based on the time passage in proportion to the predetermined time while receiving the touch input);
	in response to receiving the first input for a predetermined duration, deeming the response associated with the first response element as the respondent's response [to the question]. (col 6 line 12 – line 28: if the action time has been satisfied – meeting the predetermined time of 5 second, the action associated with the touch input to the button is deemed/carried out – the order is placed).
		Yates and Rozga are analogous art because Yates also teaches touch gestures to make selections. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Yates and Rozga before him/her, to modify the system as taught by Rozga to use visual feedback for touch input as taught by Yates when making selections to answer survey questions. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide visual feedback while the user is using gesture such as long press to let the user know the progress of the gesture, when it’s completed and the selection made. 

Per claim 2, Rozga-Yates further teach:
The method of claim 1, wherein the first response element is a text box displaying text to the respondent and the continuously modifying the display includes superimposing a progress bar over the text box from a first end of the text box to a second end of the text box over the course of the predetermined duration, (Rozga [0114] graphical elements for presenting survey includes text boxes; Yates [0331]: Fig. 2 and Fig. 6 both show control elements being filled include text);
	wherein the progress bar is translucent to permit the respondent to continue to view the text box. (Yates Fig. 2 shows the progress bar is translucent to the text in the control element).

Per claim 3, Rozga-Yates further teach:
The method of claim 2, wherein a color of the progress bar is different from a background color of the text box. (Yates col 5 line 54 – col 6 line 10: the “Hold to Buy” control may be filled in a different color on the white background with black letters as shown in Fig. 2).

Per claim 4, Rozga-Yates further teach:
The method of claim 2, wherein at least a portion of a boundary of the progress bar overlaps with a boundary of the text box. (Yates col 5 line 54- col 6 line 11: Fig. 2 shows the fill of the control “Hold to Buy” starts from bottom of the control thus overlaps with the bottom boundary of the control).

Per claim 5, Rozga-Yates further teach:
The method of claim 1, wherein the first response element is an image (Rozga [0204-0208] survey may be image/icon based to accommodate persons with lower literacy level) and the continuously modifying the display including superimposing a progress bar over the image from a first end of the image to a second end of the image over the course of the predetermined duration. (Yates col 11 line 26 – col 12 line 11: Fig. 6 

Per claim 6, Rozga-Yates further teach:
The method of claim 5, wherein at least a portion of a boundary of the progress bar overlaps with a boundary of the image. (Yates Fig. 6 shows the boundary of the progress overlaps with the boundary of the image).

Per claim 8, Rozga-Yates further teach:
The method of claim 1, wherein the first response element is an image and the continuously modifying the display includes displaying a progress bar, such that the image appears superimposed over the progress bar, from outside a first end of the image to outside a second end of the image over the course of the predetermined duration. (Yates: Fig. 6 shows a progress bar superimposed over an image, and the progress bar has a boundary that is outside of the image).

Per claim 9, Rozga-Yates teach:
The method of claim 8, wherein a boundary of the progress bar is outside a boundary of the image. (Yates: Fig. 6 shows the boundary of the progress bar is outside of the boundary of the image).

Per claim 12, Rozga-Yates further teach:
The method of claim 1, further comprising, while continuing to receive the respondent input, presenting at least one of audio feedback or haptic feedback to the respondent via the respondent device. (Rozga [0212] survey may also use audio cues to confirm to the user that they have submitted a response or interacted with a question).

Per claim 13, Rozga-Yates further teach:
The method of claim 1, further comprising: 
	receiving, from a remote device, a specification of the predetermined duration. (Rozga [0189] Fig. 4 shows different touch actions user can take to respond to survey, where the definition of these actions can be provided by server maker, where gesture definition such as long press is provided).

Per claim 22, Rozga teaches:
A system for conducting an online survey with a respondent to obtain a persistent selection of a first response element of a set of response elements from the respondent and to provide sensory feedback to the respondent, while the respondent engages with the first response element, on a status of completion of the selection of the first response element after a predetermined duration, the system comprising: (abstract: method of effectively obtaining and understanding person’s response to a survey using a mobile device);
	a remote server, the remote server including a database to store a specification of a predetermined duration associated with an online survey including a set of questions and a set of response elements associated with each question of the set of questions; and ([0083] Fig. 1 shows a remote server with survey administration and management tools 110 and 116 of a multi-tenant server 108; [0146] Fig. 3 further shows remote datastore 306 where survey taker can get surveys through browser; [0189] gesture definition such as shown in Fig. 4 may be provided by survey maker as part of an application or plugin, where gestures such as a long press and a short touch input can be differentiated);
	a computing device communicably coupled to the remote server, the computing device including: ([089, 0097, 0172] Fig. 1 shows device 102, 
		a network interface to receive an indication of the predetermined duration from the remote server; ([0233] Fig. 11 shows a external interface 1118 that can be utilized to connect to network; [0189] gesture definition such as shown in Fig. 4 may be provided by survey maker as part of an application or plugin);
		a processor and a touchscreen display collectively to: ([0233] Fig. 11 shows processor 1120, and display 1110; [0071, 0073] smartphone and tablet can take gesture inputs such as swipe, long press shown in Fig. 4);
			execute computer-executable instructions to render the online survey on the display; ([0083] Fig. 1 shows server 108 for administrating online survey to clients; [0146] Fig. 3 further shows remote datastore 306 where survey taker can get surveys through browser; [0217-0219] Fig. 10(a) and 10(b) shows different screens of survey response elements);
			receive, via the touchscreen display, a respondent touch input from the respondent at a portion of the touchscreen display that is displaying the first response element as a selection of the first response element; ([0190] Fig. 8(a) – 8(e) show different type of response element that can be included in a survey; i.e. Fig. 8(a) shows that user can long press on an icon to record an audio input as a response; [0189] Fig. 6 shows multiple choice question with swipe gesture at each response to select that response);
			…
			transmit an indication of the first response element to the remote server as the respondent's selection of a response associated with the first response element to the question. ([0135] Fig. 2 shows at step 

	Although Rozga teaches long press with a predetermined time duration (Fig. 4, Fig. 8(a)), swipe (Fig. 6) or drag (Fig. 8(c) ) as gestures to respond to survey question, Rozga does not explicitly teach providing visual feedback for the duration of a predetermined period of a touch gesture input; Yates teaches:
			…
			while receiving the respondent input, present the sensory feedback to the respondent based on an elapsed duration of the receiving the respondent input; (col 5 line 44 – col 6 line 30: Fig. 2 shows that in response to touch input on the “hold to buy” button, the button is filled gradually based on the time passage in proportion to the predetermined time while receiving the touch input);
			in response to receiving the first input for the predetermined duration, deem the first response element as a persistent selection by the respondent; and (col 6 line 12 – line 28: if the action time has been satisfied – meeting the predetermined time of 5 second, the action associated with the touch input to the button is deemed/carried out – the order is placed).
		Yates and Rozga are analogous art because Yates also teaches touch gestures to make selections. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Yates and Rozga before him/her, to modify the system as taught by Rozga to use visual feedback for touch input as taught by Yates when making selections to answer survey questions. One would be motivated to make the combination, with a reasonable expectation of 

Per claim 26, Rozga teaches:
A method of verifying a respondent's response to a question in an online survey, the method comprising: (abstract: method of effectively obtaining and understanding person’s response to a survey using a mobile device);
	displaying the question to the respondent via a touchscreen of a smartphone; ([0007, 0189] Fig. 4 shows user can respond to survey questions with gestures on the display via a smartphone; Fig. 10(b) shows an example of survey question with response elements; [0120, 0189] Fig. 4 shows different touch actions user can take to respond to the survey on the display screen; pressures on the screen can be measured with each user response);
	displaying a set of response buttons to the respondent via the touchscreen, the response buttons corresponding to respective response options to the question; ([0007, 0219] Fig. 10(b) shows a set of response buttons that user can choose via gestures);
	detecting, via the touchscreen, that the respondent is touching a first response button of the response buttons; ([0007, 0189] user can respond to survey questions via interactive gestures – swipe or key press - with the display of a smartphone);
	…

	Although Rozga teaches long press with a predetermined time duration (Fig. 4, Fig. 8(a)), swipe (Fig. 6) or drag (Fig. 8(c) ) as gestures to respond to survey question, Rozga does not explicitly teach providing 
	…
	while the respondent is touching the first response button, continuously modifying an appearance of the first response button via the touchscreen for a predetermined response duration; and (col 5 line 44 – col 6 line 30: Fig. 2 shows that in response to touch input on the “hold to buy” button, the button is filled gradually based on the time passage in proportion to the predetermined time while receiving the touch input);
	in response to the respondent touching the first response button for at least the response duration, deeming the response associated with the first response button as the respondent's response [to the question]. (col 6 line 12 – line 28: if the action time has been satisfied – meeting the predetermined time of 5 second, the action associated with the touch input to the button is deemed/carried out – the order is placed).
		Yates and Rozga are analogous art because Yates also teaches touch gestures to make selections. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Yates and Rozga before him/her, to modify the system as taught by Rozga to use visual feedback for touch input as taught by Yates when making selections to answer survey questions. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide visual feedback while the user is using gesture such as long press to let the user know the progress of the gesture, when it’s completed and the selection made. 

Per claim 27, Rozga-Yates further teaches:
The method of claim 26, wherein the continuously modifying the appearance of the first response button occurs in response to the respondent keeping a finger in contact with the first response button for the predetermined response time. (Rozga [0120, 0189] Fig. 4 shows different touch actions user can take to respond to the survey on the display screen; Yates col 5 line 60 – col 6 line 30:  Fig. 2 shows the “Hold to Buy” button is continuously being filled up in response to the touch and hold gesture on the button for a predetermined duration).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Yates, and Forest (US Pub 20050231520, hereinafter Forest).

Per claim 7, Rozga-Yates do not explicitly teach enlarging the response upon receiving touch input; Forest teaches: 
The method of claim 5, further comprising, upon receiving the touch input and before presenting the visual feedback, enlarging the display of the first response element on the screen of the respondent device. (Forest [0331] movement of cursor/touch intersection with a selectable region can be indicated by a change in size of the object on the display).
		Forest and Rozga-Yates are analogous art because Forest also teaches visual feedback for making selections. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Forest and Rozga-Yates before him/her, to modify the system as taught by Rozga-Yates to use enlarged visual feedback for touch input as taught by Forest when touch input is made. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide an alternate visual feedback to the users for touch contact with a control element. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Yates, and Thomas (US Pub 20020002482, hereinafter Thomas).

Per claim 10, Rozga-Yates further teaches a progress bar superimposed over one of the selectable choices: 
The method of claim 1, wherein the first response element [is a video] and the continuously modifying the display includes superimposing a progress bar over the [video] from a first end of the [video] to a second end of the [video] over the course of the predetermined duration, 
	wherein the progress bar is translucent or transparent to permit the respondent to continue to view the [video]. (Yates col 5 line 60 – col 6 line 30: Fig. 2 shows translucent progress bar over a control element during a predetermined duration).

	But Rozga-Yates do not explicitly teach that the response elements/answer choices can be videos; Thomas, however, teaches that the survey responses/choices can be videos ([0028] claim 16).
	Thomas and Rozga-Yates are analogous art because Thomas also teaches method of making and presenting electronic surveys. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Thomas and Rozga-Yates before him/her, to modify the system as taught by Rozga-Yates to use videos as selection choices to survey questions as taught by Thomas. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide much broader, more realistic and entertaining surveys by incorporating multimedia/videos in survey questions and answer choices (Thomas [0027-0028]). 

Claims 23-25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Yates, and Floyd et al. (US PAT 8635099, hereinafter Floyd).

Per claim 23, Rozga-Yates further teaches:
The system of claim 22, wherein the processor is a first processor, and wherein the remote server further includes a second processor to: ([0108] server with processors);
	update the database, and (Rozga [0146-0163]: Fig. 3 shows that survey maker can get survey responses/metadata, and update survey elements, and model in the datastore).

	However Rozga-Yates do not explicitly teach updating predetermined duration based on the update to the database; Floyd teaches:
	update the predetermined duration based on the update to the database. (col 8 line 57 – col 9 line 13, Fig. 6: Fig. 6 shows that survey time can be adapted based on updated information from users taking the survey).
	Floyd and Rozga-Yates are analogous art because Floyd also teaches method of providing surveys with adaptive timers. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Floyd and Rozga-Yates before him/her, to modify the system as taught by Rozga-Yates to use adaptive timer for survey elements as taught by Floyd. One would be motivated to make the combination, with a reasonable expectation of success, because it would dynamically adapt the survey timer based on actual surveys taken so that survey providers may accurately gauge survey time and provide additional surveys in a fixed amount of time, or proper incentives based on the time for survey takers (col 1 line 20-40). 

Per claim 24, Rozga-Yates-Floyd further teaches:
The system of claim 23, wherein the second processor is configured to transmit the updated predetermined duration to the computing device. (Floyd: col 4 line 1-9, col 5 line 3-10, Fig. 2, 3, 6: Fig. 2 shows survey director/server includes a survey engine 212, Fig. 3 further shows survey engine 212 includes survey timing module 310; col 8 line 48-50: the timing module 310 dynamically adapt the survey time as shown in Fig. 6 and surveys based on the new timer is transmitted by survey director/server to new survey takers).

Per claim 25, Rozga-Yates-Floyd further teaches:
The system of claim 24, wherein the first processor and the display are collectively configured to deem the first response element as a persistent selection by the respondent after the first input is received for the updated predetermined duration. (Yates: col 6 line 23-30: Fig. 2 shows user can make selection on a button by touch and hold for a predetermined time; Floyd: col 8 line 57 – col 9 line 13, Fig. 6: Fig. 6 shows that survey time can be adapted based on the collective information of existing users, and updated accordingly).

Per claim 30, Rozga-Yates do not explicitly teach dynamically determining duration based on survey history; Floyd teaches:
The method of claim 1, further comprising dynamically determining, prior to the deeming, the predetermined duration based on a survey history associated with the user. (Floyd: col 4 line 1-9, col 5 line 3-10, Fig. 2, 3, 6: Fig. 2 shows survey director/server includes a survey engine 212, Fig. 3 further shows survey engine 212 includes survey timing module 310; col 8 line 48-50: the timing module 310 dynamically adapt the survey 
	Floyd and Rozga-Yates are analogous art because Floyd also teaches method of providing surveys with adaptive timers. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Floyd and Rozga-Yates before him/her, to modify the system as taught by Rozga-Yates to use adaptive timer for survey elements as taught by Floyd. One would be motivated to make the combination, with a reasonable expectation of success, because it would dynamically adapt the survey timer based on actual surveys taken so that survey providers may accurately gauge survey time and provide additional surveys in a fixed amount of time, or proper incentives based on the time for survey takers (col 1 line 20-40). 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Yates, and Considine et al. (US Pub 2012/0088222, hereinafter Considine).

Per claim 28, Rozga-Yates do not explicitly teach a second question with a different predetermined duration; Considine teaches:
The method of claim 1, wherein the question is a first question, the set of response elements is a first set of response elements, and the predetermined duration is a first predetermined duration associated with the first question, the method further comprising: 
	displaying, to the respondent, a second question of the online survey and a second set of response elements, each response element of the second set of response associated with a different response to the second question, wherein the second question is associated with a second predetermined duration that is different from the first predetermined duration.  ([0108] an answering timer can be included with each question, and the timer can be adjusted by the administrator).
		Considine and Rozga-Yates are analogous art because Considine also teaches method of a set of questions to users. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Considine and Rozga-Yates before him/her, to modify the system as taught by Rozga-Yates to use the answering timer as taught by Considine. One would be motivated to make the combination, with a reasonable expectation of success, because it would dynamically adapt the survey timer based on actual surveys taken so that survey providers may accurately gauge survey time and provide additional surveys in a fixed amount of time, or proper incentives based on the time for survey takers (col 1 line 20-40). 

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozga et al. (US Pub 20170053299, hereinafter Rozga), in view of Yates, and Lee et al. (US Pub 2014/0177396, hereinafter Lee).

Per claim 29, Rozga-Yates do not explicitly teach a predetermined duration about 1.2 seconds; Lee teaches:
The method of claim 1, wherein the predetermined duration is about 1.2 seconds. ([0034] the touch and hold time for a button can be 1 second).
		Lee and Rozga-Yates are analogous art because Lee also teaches touch and hold gesture to make selections. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Lee and Rozga-Yates before him/her, to modify the system as taught by Rozga-Yates to include user configurable time for touch and hold buttons such as 1 second. One would be motivated to make the combination, with a reasonable expectation of success, because . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Patent Application Publications
US 20110050653 A1
MIYAZAWA; Yusuke et al.
Information processing apparatus e.g. compact audio, executes predetermined processing by touch operation even without performing clear confirmation with respect to message when contact between tool and operation surface is maintained
US 7629966 B2
Anson; David Leininger Adolphson
User interaction responding method, involves determining whether tap is hard tap, evaluating whether pressure of tap exceeds threshold pressure, and performing two functions in response to determination of tap

Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
 The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/PHOEBE X PAN/Examiner, Art Unit 2176                  


/ARIEL MERCADO/Primary Examiner, Art Unit 2176